Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment filed on 01/27/2022. By this 
amendment,
Claims 1, 10, and 17 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101 
The rejections are withdrawn in response to the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:

			
Claims 1-3, 5-8, 10-12, 14-17, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Goss et al. (US 2012/0124273, hereafter Goss), in view of Tsunemiya et al. (US 2003/0182520, hereafter Tsunemiya)
	With respect to independent claim 1, Goss discloses
A system comprising: a memory device; (disclosing systems track usage statistics of flash media in order to estimate wear of SSDs and similar devices (para 0028; fig. 9))
a processing device coupled to the memory device to: (disclosing a controller #904, considered as a processing device, coupled to the non-volatile memory #910 (para 0091, fig. 9 and relevant texts)) 
select a data retention profile from among a plurality of data retention profiles corresponding to the memory device; and (disclosing using a retention time, a parameter of a characteristics/metric, to adjust a wear estimate (para 0041). Since the characteristics/metric is selected among “these characteristics/metrics”, then the retention time, considered as a data retention profile, is selected from among a plurality of retention times of “these characteristics/metrics” of the memory devices #202-#204. One of the memory devices #202-#204 may be considered as a memory device (paras 0041 and 0048))
responsive to selecting the data retention profile, program a hardware component of the memory device to reduce performance of the memory device; and (disclosing in response to predicting an end of service life of the memory device, writing data to the memory in accordance with the estimated wear and in accordance with characteristics of the new data that influence the wear of the memory device (para 0004). Disclosing in responsive to selecting data retention times, the method removes blocks from service or excessive wear, which accounts for data retention time, which may reduce performance of the memory. The removal of the blocks having the excessive wear would allowing one to select a data retention time among the remaining data retention times  (para 0089; fig. 8B, #828)) 
adjust a wear life indicator based on the selected data retention profile. (disclosing the characteristics/metric “may include minimal retention time, allowable amount of ECC, maximum number of PE cycles, disturb effects, programming voltages, data being written, operating temperatures, etc. Since these values may be a direct indicators of wear”, a minimal retention time, included in the values, may be used to adjust a wear estimate (para 0041); thereby, an indicator, comprises the indicators, may be considered as a wear life indicator. The persistent storage of data #920 storing wear data, and may include an indicator PE cycles #922 (para 0095). The data #920 may be used for detecting and predicting wear of the memory #910 (para 0095; fig. 9). Since PE cycles cause wear; then particular PE cycles may be used to adjust a wear estimate upwards or downwards (para 0041) thereby, the indicator PE cycles #922 may be used to adjust a wear; and the indicator PE cycles #922 may be considered a component of the wear life indicator)

select a data retention profile from among a plurality of data retention profiles corresponding to the memory device
But Goss does not explicitly disclose
select a data retention profile, including a length of time is retained at the memory device in an absence of a power supply for memory device, from among a plurality of data retention profiles corresponding to the memory device
However, Tsunemiya discloses selecting a year, a month, a day, a time for data to be stored and retained when the power is off; and selecting a year, a month, a day, a time may be considered as selecting a data retention profile, including a length of time is retained (para 0091) at a flash memory (para 0062). Thus, this method is analogous to what has been done by Goss.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of selecting a data retention profile of Goss, to include the method for selecting a data retention profile of Tsunemiya. Therefore, the combination discloses select a data retention profile, including a length of time is retained at the memory device in an absence of a power supply for memory device, from among a plurality of data retention profiles corresponding to the memory device. The person of ordinary skill in the art would have been motivated to apply the modification for the overrun of the microcomputer that tends to occur during the memory shifting operation can be prevented; and thereby, the stable operation can be provided (Tsunemiya, para 0188)


The system of claim 1, wherein the wear life indicator comprises a wear life gauge indicating a percentage of remaining useful life of the memory device based on the selected data retention profile. (disclosing the system performs tracking PE cycles to estimate a state of wear and remaining life of the media, which is the memory device, based on the selected the characteristics/metric of the characteristics/metrics. From the rejection above, it indicates that the remaining life of the memory device is tracked by the PE cycles using the indicator PE cycles #922. The remaining life of the media, considered as a percentage of remaining useful life of the memory device, is determined based on the selected characteristics/metric of the characteristics/metrics. The indicator PE cycles #922 may be considered as a wear life gauge of the wear life indicator (Goss, paras 0028, 0041, and 0047; see also para 0044)) 

With respect to claim 3, Goss discloses
The system of claim 1, wherein the plurality of data retention profiles are associated with respective combinations of time and temperature values. (disclosing using the characteristics, including a minimal retention time, a device temperature, or a particular PE cycles, to adjust a wear estimate (para 0041); and that suggests that the characteristics, considered as the data retention profiles, may include time and temperature values)

With respect to claim 5, Goss discloses
The system of claim 1, wherein the plurality of data retention profiles are predetermined based on a characterization of the system. (the disclosure of “Certain 

With respect to claim 6, Goss discloses
The system of claim 5, wherein the system comprises a wear life component (disclosing the characteristics/metrics, which may include “ may include minimal retention time, allowable amount of ECC, maximum number of PE cycles, disturb effects, programming voltages, data being written, operating temperatures, etc.” (para 0041), considered content of a wear life component stored in or associated with the PE cycles #920 (para 0041; fig. 9) comprising instructions executable by the processing device (since a characteristics/metric of the characteristics/metrics may be used to adjust a wear estimate (para 0041); and that suggests that in order to select of the characteristics/metric of the characteristics/metrics and to adjust the wear estimate, the work may be instructed by at least the controller #904 or the apparatus #900, which stores the controller #904) to adjust the wear life indicator based on the selected data retention profile. (the selection of a characteristics/metric of the characteristics/metrics is to adjust a wear estimate based on a retention time and/or a PE cycles of the selected characteristics/metric (para 0041))

With respect to claim 7, Goss discloses
The system of claim 6, wherein the wear life component comprises a data structure matching the predetermined data retention profiles to different respective program/erase cycle counts. (disclosing a characteristic/metric of the characteristics/metrics may include may include a data structure, which include “minimal retention time, allowable amount of ECC, maximum number of PE cycles, disturb effects, programming voltages, data being written, operating temperatures, etc.” (para 0041). The characteristic/metric of the characteristics/metrics include values such as a retention time and PE cycles, which are generated and prepared by a vendor information or lab measurements. That suggests that the vendor information or lab measurements pairs a retention time with PE cycles for each characteristic/metric of the characteristics/metrics. The paring may be considered as matching (para 0041))

With respect to claim 8, Goss discloses
The system of claim 1, wherein the processing device is configured to select the data retention profile responsive to a command received from a host. (disclosing a tracker component #926, operating on the host #903, may collect data from wear data #920 located in the apparatus #900 (paras 0900 and 0096; fig. 9 and relevant texts). The data selected from wear data #920 may include PE cycles for detecting and predicting wear (paras 0041 and 0095), and the wear is associated with some PE cycles, which is proportional to data retention. Thereby, in response to a command received from the component tracker #926 located in the host #903, the apparatus #900 may select a data retention profile)


A method comprising: (Goss, para 0001)
receiving, at a memory sub-system, a selection of a data retention profile from among a plurality of data retention profiles; (disclosing using a retention time, a parameter of a characteristics/metric, to adjust a wear estimate (para 0041). Since the characteristics/metric is selected among “these characteristics/metrics”, then the retention time, considered as a data retention profile, is selected from among a plurality of retention times of “these characteristics/metrics” of the memory devices #202-#204. The memory devices #202-#204 may be considered as memory device of a memory sub-system (paras 0041 and 0048-0049) that receives commands associated with wear and retention characteristics (para 0074))
responsive to receiving the selected data retention profile, programming a hardware component of the memory device to reduce performance of the memory device; and (disclosing in response to predicting an end of service life of the memory device, writing data to the memory in accordance with the estimated wear and in accordance with characteristics of the new data that influence the wear of the memory device (para 0004). Disclosing in responsive to selecting data retention times, the method removes blocks from service or excessive wear, which accounts for data retention time, which may reduce performance of the memory. The removal of the blocks having the excessive wear would allowing one to select a data retention time among the remaining data retention times  (para 0089; fig. 8B, #828))
determining a wear life indicator corresponding to the selected data retention profile;  (disclosing the characteristics/metric “may include minimal retention time, allowable amount of ECC, maximum number of PE cycles, disturb effects, programming voltages, data being and providing, to a host, information corresponding to the wear life indicator. (disclosing a tracker component #926, operating on the host #903, may collect data from wear data #920 located in the apparatus #900 (paras 0900 and 0096; fig. 9 and relevant texts). The data selected from wear data #920 may include PE cycles for detecting and predicting wear (paras 0041 and 0095), and the wear is associated with a PE cycles from indicator PE cycles #922), The information of PE cycles is from the indicator PE cycles #922, which may be considered as a wear life gauge of an indicator, which comprises a number of indicators (para 0041), considered as a wear life indicator)
Goss discloses
receiving, at a memory sub-system, a selection of a data retention profile from among a plurality of data retention profiles
But Goss does not explicitly discloses
receiving, at a memory sub-system, a selection of a data retention profile, including a length of time that data is retained at a memory device of the memory sub-system in an absence of a power supply of the memory device, from among a plurality of data retention profiles
However, Tsunemiya discloses selecting a year, a month, a day, a time for data to be stored and retained when the power is off; and selecting a year, a month, a day, a time may be considered as selecting a data retention profile, including a length of time is retained (para 0091) at a flash memory (para 0062). Thus, this method is analogous to what has been done by Goss.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of selecting a data retention profile of Goss, to include the method for selecting a data retention profile of Tsunemiya. Therefore, the combination discloses receiving, at a memory sub-system, a selection of a data retention profile, including a length of time that data is retained at a memory device of the memory sub-system in an absence of a power supply of the memory device, from among a plurality of data retention profiles. The person of ordinary skill in the art would have been motivated to apply the modification for the overrun of the microcomputer that tends to occur during the memory shifting operation can be prevented; and thereby, the stable operation can be provided (Tsunemiya, para 0188)

With respect to claim 11, Goss discloses
The method of claim 10, further comprising: receiving a selection of a different data retention profile from among the plurality of data retention profiles; (according to the rejection for claim 1, a characteristics/metric, which includes a data retention time, may be selected among “these characteristics/metrics”, then the characteristics/metric may be 
adjusting the wear life indicator based on the different data retention profile;
and (disclosing the characteristics/metric “may include minimal retention time, allowable amount of ECC, maximum number of PE cycles, disturb effects, programming voltages, data being written, operating temperatures, etc. Since these values may be a direct indicators of wear”, a minimal retention time, included in the values, may be used to adjust a wear estimate (para 0041); thereby, an indicator, comprises the indicators, may be considered as a wear life indicator. The persistent storage of data #920 storing wear data, and may include an indicator PE cycles #922 (para 0095). The data #920 may be used for detecting and predicting wear of the memory #910 (para 0095; fig. 9). Since PE cycles cause wear; then particular PE cycles may be used to adjust a wear estimate upwards or downwards (para 0041); thereby, the indicator PE cycles #922 may be used to adjust a wear; and the indicator PE cycles #922 may be considered a component of the wear life indicator)
providing the adjusted wear life indicator to the host. (Goss, disclosing a tracker component #926, located in the host #903, collects wear data to the host #903, and sending the wear data to local database #928 (para 0096; fig. 9 and relevant texts))

With respect to claim 12, Goss discloses
The method of claim 11, wherein the adjusted wear life indicator provides a
longer life of the memory sub-system than the wear life indicator. (since the wear estimate is adjusted based on the maximum number of PE cycles, then the adjusted wear  of the memory subsystem would be at minimal; and thereby, the adjusted wear may provide the memory subsystem a longer life (para 0041))

With respect to claim 14, Goss discloses
The method of claim 10, further comprising receiving the selection of the data retention profile from among the plurality of data retention profiles (disclosing using a retention time, a parameter of a characteristics/metric, to adjust a wear estimate (para 0041). Since the characteristics/metric is selected among “these characteristics/metrics”, then the retention time, considered as a data retention profile, is selected from among a plurality of retention times of “these characteristics/metrics” of the memory devices #202-#204). The selection of the characteristics/metric from “these characteristics/metrics” indicates receiving the data retention time among a plurality of data retention times of “these characteristics/metrics”)
wherein a quantity of the plurality of data retention profiles is fixed. (disclosing each of the characteristics/metrics may include a minimal retention time, maximum number of PE cycles, a programming voltage, data being written, and an operating temperature (para 0041); that means the minimal retention time is measured at the operating temperature. The relationship between the minimal retention time and the operating temperature appears to be unique and not changed for each of the characteristics/metrics; therefore, that suggests that a number of the characteristics/metrics may be fixed)

With respect to claim 15, Goss discloses
The method of claim 10, further comprising determining that the wear life indicator is lower than a threshold. (disclosing predicting an end service life of the memory device based on an estimated wear, and after the prediction, writing data to the cells  based on the predicted wear (para 0004; see also para 0041). That indicates that the end service life is associated with a wear threshold; and the writing of the new data to the cells suggests that the cells may still have the service life, or a wear life of the cells at the time of writing the new data may be less than the wear threshold)  

With respect to claim 16, Goss discloses
The method of claim 15, further comprising, responsive to determining that the wear life indicator is lower than the threshold, (according to the rejection for claim 15, the wear at the time of writing the cells is lower than the wear threshold)
adjusting a wear life indicator based on a different data retention profile, (disclosing adjusting a wear estimate based on some values, including a retention time (para 0041)) wherein the adjusted wear life indicator is greater than the threshold. (the disclosure of adjusting the wear estimate upwards or downwards (para 0041) indicates that the wear estimate may be adjusted upwards; and that indicates that the adjusted wear may be larger than some number, which may be considered as the wear threshold)

With respect to independent claim 17, Goss discloses
A non-transitory computer readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: (disclosing consumer-grade general-purpose computers, and each may include solid-state drives (SSD) or other memories (para 0022; see also paras 0001 and 0091, fig. 9 and relevant texts) considered as a non-transitory computer readable storage medium storing instructions to be executed by at least a processor of the consumer-grade general-purpose computer (see also para 0090))
receive a selection of a particular data retention profile from among a plurality of selectable data retention profiles stored on the memory sub-system; (disclosing using a retention time, a parameter of a characteristics/metric, to adjust a wear estimate (para 0041). Since the characteristics/metric is selected among “these characteristics/metrics”, then the retention time, considered as a data retention profile, is selected from among a plurality of retention times of “these characteristics/metrics” of the memory devices #202-#204. The memory devices #202-#204 may be considered as a memory device of a memory sub-system (paras 0041 and 0048))
responsive to selecting the particular data retention profile, program a hardware component of the memory sub-system to reduce performance of the memory sub-system; and (disclosing in response to predicting an end of service life of the memory device, writing data to the memory in accordance with the estimated wear and in accordance with characteristics of the new data that influence the wear of the memory device (para 0004). Disclosing in responsive to selecting data retention times, the method removes blocks from service or excessive wear, which accounts for data retention time, which may 
determine a remaining life of the memory sub-system based on the selected data retention profile; and (disclosing estimating a current state of wear and/or remaining life of the media (para 0028; see also paras 0047 and 0081). Since the retention time is proportional to the wear of solid-state memory cell, and the wear is proportional to the remaining life of the media; thereby, estimating the remaining life of the media is based on the retention time at the current wear) 
provide an indication of the remaining life of the memory sub-system to a host; (the disclosure of estimating the remaining life of the media above (para 0028) suggests that the remaining life of the media is known by host #903 (para 0090), because the tracker #926, which resides inside host #903, may track wear data #920 and access times versus PE cycles (para 0096). The PE cycles may be considered as an indication of the remaining life)
wherein the particular data retention profile is selected based on a usage of the memory sub-system, and (the disclosure of “selecting new data for writing to the cells in accordance with the estimated wear and in accordance with characteristics of the new data that influence the wear of the memory device” (para 0004) indicates that the writing of the new data is based on the estimated wear, which indicates a particular data retention used for the media, which is the memory device (paras 0003 and 0051)) wherein the particular data retention profile is different than a rated data retention profile corresponding to the memory sub-system. (disclosing comparing measured completion times #426 and #427 to the 
Goss discloses
receive a selection of a particular data retention profile from among a plurality of selectable data retention profiles stored on the memory sub-system
But Goss does not explicitly disclose
receive a selection of a particular data retention profile, including a length of time that data is retained at a memory sub-system in an absence of a power supply of the memory sub-system, from among a plurality of selectable data retention profiles stored on the memory sub-system
However, Tsunemiya discloses selecting a year, a month, a day, a time for data to be stored and retained when the power is off; and selecting a year, a month, a day, a time may be considered as selecting a data retention profile, including a length of time is retained (para 0091) at a flash memory (para 0062). Thus, this method is analogous to what has been done by Goss.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of selecting a data 

With respect to claim 19, Goss discloses
The non-transitory computer readable storage medium of claim 17, wherein the rated data retention profile is a default data retention profile. (the rejection for claim 17 disclosing a theoretical/specified data retention  considered as a rated data retention profile, which may be considered as a default data retention profile (para 0070))

With respect to claim 20, Goss discloses
The non-transitory computer readable storage medium of claim 17, wherein the memory sub-system comprises a solid state drive (SSD). (disclosing the apparatus #900 may be configured as or include a solid-state drive (SSD) (paras 0090 and 0093; fig.9: #910). The apparatus #900 may be considered as a memory sub-system comprises a solid-state drive (SSD))

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Goss et al. (US 2012/0124273, hereafter Goss), in view of Tsunemiya et al. (US 2003/0182520, hereafter Tsunemiya), as applied to claim 3 above, in view of Tokutomi et al. (US 2020/0090779, hereafter Tokutomi) 
With respect to claim 4, Goss discloses
The system of claim 3, wherein at least two of the plurality of data retention profiles are associated with two temperature values. (disclosing characteristics/metrics may include data retentions measured at operating temperatures (para 0041; see also para 0004))
Goss discloses
at least two of the plurality of data retention profiles are associated with two temperature values
But Goss does not explicitly disclose
at least two of the plurality of data retention profiles are associated with a same temperature value
However, Tokutomi discloses a method for determining a temperature dependence of data retention characteristics (para 0405), including measuring effective data retention at 40 degree C in one day (paras 0405 and 0406). Figure 31 describes the effective time measured at 40C in one day, and the effective time is the effective data retention time (para 0410). Since the effective time is changing during the day at the same temperature of 40C, it suggests that at least two effective data retention times are associated with the same temperature of 40C in every minute or hour in the day. Thus, this method is analogous to what has been done by Goss.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for measuring data 

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Goss et al. (US 2012/0124273, hereafter Goss), in view of Tsunemiya et al. (US 2003/0182520, hereafter Tsunemiya), as applied to claim 8 above, in view of Yu et al. (US 2016/0070474, hereafter Yu), and in view of Wu (US 11,062,746)
With respect to claim 9, Goss discloses
The system of claim 8, wherein the command provided using a format. (disclosing the characteristics/metrics prepared by a vendor information or lab measurements, and the command is assumed to have some format, and is used for accessing the characteristics/metrics (para 0041)
Goss discloses
the command provided using a format
But Goss does not explicitly discloses
the command is a vendor unique command 

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of sending a command Goss, to include sending a vendor unique command of Yu. Therefore, the combination discloses the command is a vendor unique command. The person of ordinary skill in the art would have been motivated to apply the modification for accessing an intelligent flash device; and thereby, participating in the process of improving data-retention of flash memory drives (Yu, paras 0008 and 0039))  
Goss and Yu discloses
the command is a vendor unique command 
But Goss and Yu does not explicitly disclose
the vendor unique command is provided using one of a serial advanced technology attachment (SATA) protocol; a non-volatile memory express (NVMe) protocol; a compute express link (CXL) protocol; or a universal flash storage (UFS) protocol
However, Wu discloses a method for using a vendor command, which operates in a system using Universal Flash Storage (UFS) or Non-Volatile Memory Express (NVMe) protocol (col. 3, lines 58-65). Thus, the method is analogous to what has been done by the combination of Goss and Yu.


Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Goss et al. (US 2012/0124273, hereafter Goss), in view of Tsunemiya et al. (US 2003/0182520, hereafter Tsunemiya), as applied to claim 10 above, in view of Diggs et al. (US 2009/0204853, hereafter Diggs)
With respect to claim 13, Goss discloses
The method of claim 10, further comprising: providing the wear life indicator to the host responsive to a request from the host; and (disclosing a tracker component #926, located in the host #903, collects wear data to the host #903, and sending the wear data to local 
adjusting the wear life indicator. (disclosing estimating wear of the memory device (para 0001), and adjusting the wear, which is considered a wear life indicator)
Goss discloses
adjusting the wear life indicator
But Goss does not explicitly disclose
displaying the wear life indicator
However, Diggs discloses a method for determining an useful life remaining in a solid-state storage subsystem #212, including using a pointer in the display #340 to show the wear state of the NVM array #116 (para 0054; fig. 9). In other words, the wear state is displayed by the display #340, and the wear state may be considered as a wear life indicator. Thus, this method is analogous to what has been done by Goss.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of wear leveling of Goss, to include the method for measuring remained useful time in memory of Diggs. Therefore, the combination discloses displaying the wear life indicator. The person of ordinary skill in the art would have been motivated to apply the modification for determining the probability of useful life; and thereby, the probability of a failure is reduced (Diggs, paras 0054-0055))

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Goss et al. (US 2012/0124273, hereafter Goss), in view of Tsunemiya et al. (US 2003/0182520, hereafter Tsunemiya), as applied to claim 17 above, in view of Kanno et al. (US 2019/0138226, hereafter Kanno)
With respect to claim 18, Goss discloses
The non-transitory computer readable storage medium of claim 17, wherein the selection of the particular data retention profile is received via a command. (see the rejection for claim 1 above)
Goss discloses
the selection of the particular data retention profile is received via a command 
But Goss does not explicitly disclose
the selection of the particular data retention profile is received via a command from the host
However, Kanno discloses a method for managing wear of blocks in a nonvolatile memory (abstract), including the host #2 may send a command that specifies a data retention term (para 0132). Sending the command specifying the data retention term may be considered as the host sending the command to select a particular retention. Thus, the method is analogous to what has been done by Goss. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of wear leveling of Goss, to include the method for a host sends a command to select a particular retention. Therefore, the combination discloses the selection of the particular data retention profile is received via a command from the host. The person of ordinary skill in the art would have been motivated to 

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/27/2022, with respect to the rejection(s) of claim(s) 1-20 under AIA  35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsunemiya.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137